Citation Nr: 0917070	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-16 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a left leg fracture, 
comminuted, tibia and tibial plateau, currently rated as 30 
percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected scar, donor site, left thigh, currently 
rated as 10 percent disabling.

3.  Entitlement to service connection for a right leg 
disability, claimed as secondary to service-connected 
residuals of a left leg fracture, comminuted, tibia and 
tibial plateau.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
October 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's residuals of a left leg fracture are not 
manifest by nonunion of the tibia and fibula with loose 
motion.

3.  The Veteran's scar, donor site, left thigh, is not 
manifest by an area exceeding 12 square inches (77 sq. cm.). 

4.  The Veteran has not been shown to have a right leg 
disorder that is causally or etiologically related to active 
military service or to a service-connected disorder.




CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for the residuals of a left leg fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5262 
(2008).

2.  The criteria for a disability rating in excess of 10 
percent for a scar, donor site, left thigh, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 4.118, Diagnostic Code 7801 (2008).

3.  A right leg disorder was not caused or aggravated by a 
service- connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R.  
§§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

With regard to the Veteran's increased rating claims, a July 
2008 letter notified the Veteran of the above requirements.  
However, this letter was received after the initial 
adjudication of the Veteran's claim in April 2004.  In 
certain circumstances, failure to provide pre-adjudicative 
notice of any of the necessary duty to notify elements may 
create prejudicial error.  Sanders v. Shinseki, 556 U.S. - 
(2009).  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders v. Nicholson, 487 F.3d 881, 887 (2007), rev'd 
on other grounds, Sanders v. Shinseki, supra; see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The Federal Circuit indicated that this was not 
an exclusive list of ways that error may be shown to be non 
prejudicial.  See Sanders, 487 F.3d 881.  In order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

However, in this case, the Board finds that the timing error 
did not affect the essential fairness of the adjudication.  
In this regard, the Board observes that after the July 2008 
letter was issued, in August 2008, a supplemental statement 
of the case (SSOC) was issued.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (hereinafter Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to the timing of the 
notice in this case is not prejudicial.  See Sanders, 487 
F.3d 881.

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

Turning to the Veteran's service connection claim, the Board 
finds that the VCAA duty was satisfied by a letter sent to 
the Veteran in January 2004.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, the Veteran was 
afforded VA examinations in March 2004 and September 2007.  
The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 


LAW AND ANALYSIS

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

	A.  Residuals of Left Leg Fracture

In this case, the Veteran's residuals of a left leg fracture 
are currently evaluated as 30 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under that 
Diagnostic Code, a 30 percent evaluation is warranted for 
malunion of the tibia and fibula with marked knee or ankle 
disability.  A 40 percent evaluation is warranted for 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 30 
percent for his service-connected residuals of a left leg 
fracture.  The medical evidence of record the Veteran has not 
been shown to have nonunion of the tibia and fibula with 
loose motion requiring a brace.  In this regard, the Veteran 
underwent a VA examination in September 2007.  At that 
examination, the Veteran used a cane for ambulation and wore 
a brace on his left knee.  The Veteran's feet were examined 
for signs of abnormal weight bearing and no callosites were 
noted.  On examination of the shoes, the shoe wear pattern 
showed wearing out more so on the left than on the right, in 
the area of the heel and on the frontal aspect of the shoe.  
Nonetheless, the examiner reported that the Veteran's posture 
and his gait were normal.  Examination of the left knee 
revealed abnormal appearance.  There was mild deformity noted 
with the presence of a skin flap in the area of the anterior 
aspect of the left knee.  There was no heat, redness, 
swelling, effusion, drainage or abnormal movement.  There was 
tenderness on both the lateral and medial joint lines, and 
some tenderness on palpation of the upper aspect of the left 
tibia.  However, anterior drawer sign was negative and 
McMurray's test was negative.  The Veteran's medial and 
lateral collateral ligaments were checked and there was no 
medial and lateral instability noted.  His range of motion 
included flexion to 95 degrees with pain starting and ending 
at the last degree, and extension to zero degrees.  The 
examiner stated that the range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use or during flare-ups.  
There was no ankylosis of the left knee.  On examination of 
the tibia and fibula, there was tenderness on the proximal 
aspect of the left tibia.  There was no malunion.  Left tibia 
and fibula x-rays showed evidence of previous surgery with 
large staple in the proxial tibia anteriorly.  There was 
irregularity and cortical thickening, worse on the medial 
aspect of the proximal tibia.  The examiner concluded that 
the left leg examination did show mild deformity an evidence 
of several prior surgeries, including skin grafting.  The 
examiner continued that range of motion was moderately 
diminished and there was much tenderness on both the lateral 
and medial joint lines, and the condition of the Veteran's 
left knee was secondary to the service-connected injury to 
the left lower extremity.  The examiner noted that the 
Veteran had moderate post traumatic arthritis of the left 
knee. 

The Veteran was also afforded a VA examination in March 2004.  
At that examination, examination of the left knee revealed 
evidence of limited and painful motion.  There was evidence 
of crepitus, but no evidence of heat, redness, swelling, 
effusion, drainage, instability or weakness.  Drawer sign and 
McMurray test were negative.  The Veteran had active flexion 
to 90 degrees, with pain, and active extension to zero 
degrees, with pain.  Regarding DeLuca issues, the examiner 
stated that the range of motion of the left knee was limited 
by pain, fatigue, weakness, lack of endurance and 
incoordination with pain having the major functional impact.  
X-rays revealed evidence of periosteal reaction of cortical 
thickening in the proximal shaft of the tibia, most likely 
from old trauma.  The examiner diagnosed fracture, 
comminuted, tibia and tibial plateau, left.  He continued 
that objectively, on examination, there was evidence of 
abnormal gait and there was evidence of limited range of 
motion of the left knee.  

Therefore, the Board finds that the Veteran is not entitled 
to an evaluation in excess of 30 percent for his residuals of 
a left leg fracture.  Although the Veteran does wear a knee 
brace, he does not have nonunion of the tibia and fibula.  In 
fact, the September 2007 VA examiner stated that the Veteran 
did not have malunion of the tibia and fibula.  Thus, it 
appears that the Veteran's subjective complaints of pain, 
limitation of motion of the left knee and post traumatic 
arthritis of the left knee were previously taken into account 
in assigning the current 30 percent evaluation.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
Indeed, such factors constitute "marked" disability of the 
knee, as is contemplated by a 30 percent evaluation, 
38 C.F.R. § 4.71a, Diagnostic Code 5262, and to assign the 
Veteran a separate evaluation for his left knee pursuant to a 
different diagnostic code would constitute pyramiding.  See 
38 C.F.R. § 4.14 (2008) (the evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
generally to be avoided).  Accordingly, the Board finds that 
the preponderance of the evidence is against an increased 
evaluation for the Veteran's residuals of a left leg 
fracture.

	B.  Scar, Donor Site, Left Thigh

The Veteran's scar, donor site, left thigh, is currently 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  Diagnostic Code 7801 provides 
ratings for scars, other than the head, face, or neck, that 
are deep or that cause limited motion.  Scars that are deep 
or that cause limited motion in an area or areas exceeding 6 
square inches (39 sq. cm.) are rated 10 percent disabling.  
Scars in an area or areas exceeding 12 square inches (77 sq. 
cm.) are rated 20 percent disabling.  Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.) are rated 30 
percent disabling.  Scars in an area or areas exceeding 144 
square inches (929 sq.cm.) are rated 40 percent disabling.  
Note (1) to Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118 
(2008).

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion. Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling. Note (1) 
to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

The Board notes that the criteria for rating scars were 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805).  However, because the 
Veteran's claim was pending before October, 28, 2008, his 
claim will only be evaluated under the rating criteria made 
effective from August 30, 2002.  See id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 10 
percent for his service-connected scar, donor site, left 
thigh.  The medical evidence of record does not show the 
Veteran's scar exceeds 12 square inches (77 sq. cm.).  In 
this regard, the Veteran was afforded a VA examination in 
September 2007.  At that examination, the examiner reported a 
muscle flap wide area scar, somewhat rectangular, measuring 
12 cm on the medial side, 9 cm on the superior aspect, 7 cm 
on the lateral side and 5 cm on the inferior aspect.  The 
scar was skin color and non-tender.  There was no hyper of 
hypopigmentation.  There was no keloid formation.  There was 
no instability.  There was no adherence, burn, ulceration, 
disfigurement, abnormal texture, loss of underlying tissue or 
limitation of motion due to the scar.  

The Veteran was also afforded a VA examination in March 2004.  
At that examination, the examiner noted the presence of a 
large disfiguring scar on the anterior aspect of the knee.  
The scar was wedge-shaped, approximately 19 x 9 cm.  The scar 
was depressed and soft.  It was hypopigmented and more than 6 
square inches.  There was no evidence of hyperpigmentation, 
function limitation or inflexibility.  There was no evidence 
of ulceration, adherence, instability or tissue loss.  There 
was no evidence of keloid formation, skin breakdown, abnormal 
texture, or limitation of motion. 

Thus, the medical evidence of record does not establish that 
the Veteran's scar, donor site, left thigh, exceeds 12 square 
inches (77 sq. cm.).  Although the March 2004 VA examiner 
characterized the scar as disfiguring, he stated that the 
square was more than 6 square inches, but did not state that 
the scar was more than 12 square inches.  Similarly, the 
September 2007 VA examiner did not characterize the Veteran's 
scar as greater than 12 square inches.  Therefore, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation for the Veteran's scar, donor site, left 
thigh. 

	C.  Conclusion

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
residuals of a left leg fracture or scar, donor site, left 
thigh, are so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disabilities with the established criteria found in 
the rating schedule for each disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected disabilities have caused frequent periods of 
hospitalization or marked interference with his employment.  
In this regard, the April 2006 private opinion stated that 
the Veteran was still working.  Thus, although the Veteran's 
residuals of a left leg disorder has been shown to cause some 
problems with prolonged standing or walking, as well as 
squatting and kneeling, the evidence of record did not 
indicate, nor did the Veteran contend, that he had marked 
interference with employment due solely to his service- 
connected disabilities.  Additionally, the Board finds that 
the rating criteria to evaluate impairments of the tibia and 
fibula and scars reasonably describe the claimant's 
disability levels and symptomatology and he has not argued to 
the contrary.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

II.  Secondary Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for a right leg 
disorder.  The Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of a 
right leg disorder.  Moreover, the medical evidence of record 
does not show that the Veteran sought treatment for a right 
leg disorder immediately following his period of service or 
for many years thereafter.  The Board finds this gap in time 
significant, and it weighs against the existence of a link 
between his current right leg disorder and his time in 
service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that a right 
leg disorder did not manifest in service or shortly 
thereafter.

In addition to the lack of evidence showing that a right leg 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link the 
Veteran's current right leg disorder to the his military 
service.  However, the Veteran has not alleged that his right 
leg disorder is directly related to service, as he has 
instead claimed that it is secondary to his service-connected 
residuals of a left leg fracture.  Therefore, the Board finds 
that a right leg disorder did not manifest during service, 
and has not been shown to be causally or etiologically to an 
event, disease, or injury in service.

As to the Veteran's claim that his right leg disorder is 
related to his service-connected residuals of a left leg 
fracture, the Board notes that secondary service connection 
requires (1) medical evidence of a current disability; (2) a 
service-connected disability; and (3) medical evidence of a 
nexus between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  In this case, the Veteran has a current 
diagnosis of a mild right knee strain and he is service-
connected for the residuals of a left leg fracture; 
therefore, Wallin elements one and two have been satisfied.

However, with regard to the third element, medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability, the Board notes that there is 
conflicting evidence of record.  In this regard, an October 
2004 opinion from Dr. J.D.C. states that the Veteran had 
service-connected traumatic arthritis and tibial deformity of 
the left leg.  Dr. J.D.C. continued that the Veteran also had 
secondary arthritis of the right knee and should be treated 
through VA medical services.

Similarly, in April 2006, Dr. D.W.J. stated that the Veteran 
was unable to use his lower left extremity in a normal 
manner, which caused increased aggravation on the right side 
of the knee and has accelerated the progression of any 
previous position to develop arthritis in the right knee.  He 
continued that this has caused him to use the right knee in a 
more vigorous manner than he would have to without the 
presence of the left knee.

On the other hand, the Veteran was afforded a VA examination 
in September 2007.  At that examination, the VA examiner 
stated he reviewed the Veteran's medical records as carefully 
as possible.  Regarding the claim of right knee arthritis, 
the examiner stated that he was not able to find evidence of 
this.  The x-rays the examiner took at the examination showed 
no significant findings.  On his examination, the right knee 
range of motion was normal and there was no swelling, 
crepitus or osteoarthritic changes.  

The examiner stated that he also carefully examined the 
documentation from previous physicians who had seen the 
Veteran throughout the years.  He stated that he read Dr. 
D.W.J.'s letter and read his opinion.  However, he did not 
find how Dr. D.W.J. supported his opinion other than stating 
that the left leg condition was aggravating the right knee 
condition.   In addition, Dr. J.D.C. stated that "right knee 
arthritis is secondary to the left leg condition", but there 
was no evidence presented for this.  At the VA examination, 
the examiner stated that he was unable to find supporting 
evidence to link a condition of the right knee to the 
condition of the left leg.  Number one, the examiner noted 
that the Veteran's shoe wear pattern was to the contrary - 
the shoe wear pattern showed wearing out of the left shoe 
clearly more so than the right.  In addition, there was no 
antalgic gait noted and no disturbance in gait at the 
examination.  There was no favoring noted, although the 
Veteran himself stated that he favored the left leg.  The 
examiner did not notice any limping.  An earlier examination 
from 1998 likewise did not report an antalgic gait.  The 
examiner continued that it was possible that the Veteran had 
intermittent antalgic gait due to worsening of the left leg 
condition, but that did not appear to be a consistent and 
chronic condition.  In addition, on examination of the 
plantar aspect of the feet, the examiner did not note any 
calluses.  The examiner stated that usually, if there was a 
condition of chronic antalgic gait, and the favoring of one 
leg versus the other, both shoe wear and the skin condition 
of the plantar aspect of the feet, i.e. callus pattern, would 
speak for this.  However, such evidence was absent from this 
case.  In addition, the examiner found that a medical record 
dated in September 2001 seemed to be the earliest time that a 
right knee pain complaint was initiated, at least by the 
medical records, and that this was linked to an auto accident 
that the Veteran had that same month, per his medical 
records. 

Therefore, on the basis of a lack of objective findings on 
the physical examination and lack of supporting evidence 
(versus opinion that is not supported by evidence), the VA 
examiner concluded that he did not have the potential 
evidence to link the condition of the right knee to the 
service-connected injury to the left leg.  The examiner 
diagnosed right knee strain, but based on the above, 
concluded that it was less likely than not that the Veteran's 
right knee condition was secondary to his service-connected 
left leg condition.

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  The value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  See also Knightly v. Brown, 6 Vet. App. 200 (1994).  
In this case, the Board finds the September 2007 VA 
examiner's opinion to be of greater probative value and 
persuasiveness than the October 2004 and April 2006 private 
opinions.  In this regard, the Board does not attach 
probative weight to the October 2004 and April 2006 private 
opinions because these opinions are conclusory statements 
that are not supported by any clinical data or rationale.  On 
the other hand, the September 2007 VA examiner's opinion 
clearly indicated that it was less likely than not that the 
Veteran's right leg disorder was related to his service-
connect left leg disorder.  The opinion was based on a 
complete review of the entire claims file, which included the 
October 2004 and April 2006 private opinions, and provided 
sound reasoning to support his conclusions, including 
specific findings from the physical examination performed and 
the Veteran's medical records.  Therefore, the Board finds 
the September 2007 VA examiner's opinion to be more probative 
than the October 2004 and April 2006 private opinions.  As 
such, the Board finds that there is insufficient medical 
evidence to establish an etiological link between the 
Veteran's right leg disorder and his service-connected left 
leg disorder.

In summary, the Board finds that a right leg disorder was not 
diagnosed in service or for many years thereafter, and the 
medical evidence of record shows that the Veteran's current 
right knee strain is not causally related to or aggravated by 
his service-connected residuals of a left leg fracture.  For 
the reasons and bases discussed above, the Board has 
concluded that the negative evidence in this case outweighs 
the evidence in favor of the Veteran's claim.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a right leg disorder, to include as secondary 
to service-connected residuals of a left leg fracture.  
Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Therefore, the Board concludes that service 
connection for a right leg disorder is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2008).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased disability rating for service-
connected residuals of a left leg fracture, comminuted, tibia 
and tibial plateau, is denied.

Entitlement to an increased disability rating for a service-
connected scar, donor site, left thigh, is denied.

Entitlement to service connection for a right leg disability, 
claimed as secondary to service-connected residuals of a left 
leg fracture, comminuted, tibia and tibial plateau, is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


